Exhibit 10.3
(NAVISITE LOGO) [b69984nib6998401.gif]
Personal & Confidential
June 17, 2005
Nasir Cochinwala
2572 Bentley Ridge Drive
San Jose, CA 95138
Re: Offer of Employment
Dear Nasir:
NaviSite, Inc. (“NaviSite”) is pleased to offer you the opportunity to join our
company. You are being offered an exempt position as Senior Vice President,
Professional Services, reporting to Arthur Becker, CEO. If you decide to join
us, your annualized base pay will be $200,000 less applicable withholdings,
payable bi-weekly. In addition, you will be eligible for an annualized incentive
of $100,000, 25% of which is payable for year-end corporate attainment of FY06
EBITDA goals; 37.5% of which is based upon an FY06 revenue target of $10 million
for Oracle Professional Services business, and 37.5% of which is payable for
attaining an FY06 direct contribution margin target of 35%. These incentive
payments will all be made after determining the full year performance against
target. Additional details of your annual incentive plan will be provided
separately. Additionally, you will receive 1.5% of monthly Oracle Professional
services revenue, payable monthly, through January 31, 2006. You will be located
at our Zankor Road office in San Jose, NaviSite, Inc. may change your position,
compensation, duties and work location from time to time, as it deems
appropriate. Your offer of employment is contingent upon satisfactory references
and background check.
Stock Options Plan:
Subject to the Board’s approval, you will be granted an option to purchase
160,000 shares of NaviSite common stock in accordance with NaviSite’s Amended
and Restated Stock Incentive Plan, as amended, with the purchase price for such
shares being set at the market price on the date of issuance by the Board. The
vesting schedule will be set forth in the stock option agreement. The option
will be governed by and subject to the terms, conditions and termination
provisions of NaviSite’s standard form of stock option agreement (which you will
be required to sign in connection with the issuance of your option).
Benefits:
As an employee, you will also be eligible to receive certain employee benefits
including medical, dental, 401 (k) Plan, employee assistance program, life
insurance and accidental death and dismemberment on your date of hire. The
Company reserves the right to revise or discontinue any or all of its benefit
plans, at any time, in the Company’s sole discretion.
Introductory Period:
The first 90 calendar days of your employment is considered a “getting
acquainted” or “introductory” period. The purpose of this period is to allow
your manager and you to assess whether further employment is desirable.
Introductory periods may be extended by NaviSite.
Paid Time Off:
In order to allow employees the greatest possible control of their time,
NaviSite has a combined program of paid time off as detailed in your new hire
packet. Each new employee begins to accrue paid time off immediately.
2005 Holidays:
2005 holiday schedule and policy is included in your new hire package.
I-9:
For purposes of federal immigration law, you will be required to provide to
NaviSite documentary evidence of your identity and eligibility for employment in
the United States. Such documentation must be provided to us within three
(3) business days of your first date of hire with NaviSite, or our employment
relationship with you may be terminated.

 



--------------------------------------------------------------------------------



 



Arbitration:
In the event of any dispute or claim relating to or arising out of our
employment relationship, this agreement, or the termination of our employment
relationship (including, but not limited to, any claims of wrongful termination
or age, sex, disability, race or other discrimination), you and NaviSite agree
that all such disputes shall be fully, finally and exclusively resolved by
binding arbitration conducted by the American Arbitration Association in San
Francisco County California or the state in which you work, and we waive our
rights to have such disputes tried by a court or jury. However, we agree that
this arbitration provision shall not apply to any disputes or claims relating to
or arising out of the misuse or misappropriation of your or the Company’s trade
secrets or proprietary information.
NaviSite Confidential Information:
In consideration of your employment with NaviSite, Inc. you agree that you will
not while employed by NaviSite or for a period of twelve (12) months thereafter,
except in scope of your employment with NaviSite, directly or indirectly,
disclose any confidential information that you may learn or have learned by
reason of your association with NaviSite or its affiliates. The term
“confidential information” includes information not previously disclosed to the
public or to the trade by Navisite’s management, or otherwise in the public
domain, with respect to NaviSite’s, or any of its affiliates’, trade secrets and
other intellectual property, confidential reports, client lists, technical
information, or financial information concerning NaviSite. You agree that all
confidential information is and shall remain the exclusive property of NaviSite.
All business records, papers and documents kept or made by you relating to the
business of NaviSite (the “Business Records”) shall be and remain the property
of NaviSite. Upon termination of your employment with NaviSite or at any other
time upon request, you will promptly deliver to NaviSite all Business Records
(and all copies of reproductions of such material) in your possession or under
your control, whether prepared by you or others, which contain confidential
information. You agree that a breach of this provision may result in material
and irreparable injury to NaviSite or its affiliates for which there is no
adequate remedy at law, that it will not be possible to measure damages for such
injuries precisely and that, in the event of such a breach or threat thereof,
NaviSite shall be entitled to obtain a Court order restraining you from engaging
in activities prohibited by this letter agreement or such other relief as may be
appropriate. This provision shall specifically survive the termination of this
letter, as applicable.
At Will:
If you choose to accept this offer, your employment with NaviSite, Inc. will be
voluntarily entered into and will be for no specified period. As a result, you
will be free to resign at any time, for any reason, as you deem appropriate.
NaviSite will have a similar right and may conclude its employment relationship
with you at any time, with or without cause.
Acceptance of Offer:
To indicate your acceptance of this employment agreement, please sign, date in
the space provided below and return it to Elaine Ouellette no later than
June 24, 2005. A duplicate original is enclosed for your records. This letter,
along with any agreements relating to proprietary rights between you and the
Company, set forth the terms of your employment with the Company.
This letter, along with any agreements may not be modified or amended except by
a written agreement signed by an authorized officer of the Company. This letter
sets forth the terms of your employment with NaviSite, Inc. and supersedes any
prior representations or agreements, whether written or oral. If we do not hear
from you by June 24, 2005 we will assume you have decided not to join NaviSite,
Inc.. NaviSite, Inc. reserves the right to withdraw this offer at anytime prior
to receipt of your signed acceptance of the offer.
If you have any questions regarding your new hire paperwork contact Elaine
Ouellette at (978) 946-5820.
If you do accept employment with NaviSite, Inc. it is very important that you
submit your new hire documentation before your start date in the enclosed
envelope. NaviSite, Inc. will need the following plus a photo copy of two forms
of ID:

  1.   New Hire Check List complete with the documents listed below   2.   Offer
letter signed by you   3.   W-4 form   4.   State withholdings (if Applicable)  
5.   I-9 form

 



--------------------------------------------------------------------------------



 



  6.   Employment Application   7.   Kroll Background Check (this must be
completed)   8.   Anti Harassment Policy Acknowledgement   9.   Equal Employment
Opportunity Form   10.   Direct Deposit (All employees must complete even if you
do not want direct deposit, check NO).   11.   Employee Invention & Proprietary
Rights   12.   Signed Code of Business Conduct & Ethics   13.   Emergency
Contact Information   14.   Handbook Receipt   15.   Non — Competition Agreement
  16.   Payroll Deduction Form   17.   Blue Cross / Blue Shield — HMO/PPO/Dental
  18.   Unum Insurance Group Life   19.   Unum Group Additional Life (Optional)
  20.   401K Beneficiary Form   21.   FSA Enrollment Form

By signing below and thus, accepting the Company’s offer, you represent and
acknowledge that you are aware of the Company’s business affairs and financial
condition and have acquired sufficient information about the Company to reach an
informed and knowledgeable decision regarding whether or not to join the Company
and that the Company makes no representations regarding the future success of
the Company.
We look forward to your positive response and welcoming you to the NaviSite
Team.
Sincerely,
-s- Elaine S. Ouellette [b69984nib6998402.gif]
Elaine S. Ouellette
Vice President, Human Resources
I accept the terms of this letter and agree to keep the terms of this letter
confidential.    

             
/s/ Nasir Cochinwala
  6-21-05   6-27-05    
 
           
Signature of Nasir Cochinwala
  Date   Start Date    

 